United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3415
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
DeAndre Thompson,                         *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: October 3, 2008
                                 Filed: October 16, 2008
                                  ___________

Before RILEY, SMITH, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       After DeAndre Thompson (Thompson) received a 70-month prison sentence
for possessing a stolen firearm, he filed a pro se motion for a sentence reduction in the
district court, claiming that, under the Sentencing Guidelines, he should have received
credit against his federal sentence for time spent in state custody. The district court
denied the motion on the merits. Thompson then moved for reconsideration, which
the district court denied, and he now appeals the district court’s orders.

      We construe Thompson’s initial motion as a 28 U.S.C. § 2241 petition because
Thompson sought to have time spent in custody credited against his current federal
sentence. Cf. Otey v. Hopkins, 5 F.3d 1125, 1130 (8th Cir. 1993) (explaining the
central focus of a writ of habeas corpus is to provide a remedy for prisoners
challenging the fact or duration of confinement and seeking immediate or speedier
release). While the district court properly denied relief, it should not have reached the
merits because Thompson failed to demonstrate he had presented his claim to the
Bureau of Prisons (BOP) before seeking habeas corpus relief. See United States v.
Chappel, 208 F.3d 1069, 1069 (8th Cir. 2000) (per curiam) (concluding the district
court did not err in denying a federal prisoner’s motion seeking pretrial credit against
his sentence because the prisoner had not exhausted his administrative remedies);
United States v. Iversen, 90 F.3d 1340, 1344 (8th Cir. 1996) (deciding the district
court lacks authority to credit a defendant for previous detention if the claim is not
first presented to the BOP); Kendrick v. Carlson, 995 F.2d 1440, 1447 (8th Cir. 1993)
(declaring federal prisoners who desire credit against a sentence must exhaust their
administrative remedies before seeking habeas corpus relief).

       Therefore, we vacate the district court’s orders and remand with instructions to
dismiss the action without prejudice so Thompson can exhaust his remedies with the
BOP before filing a new section 2241 petition in the appropriate judicial district. See
Chappel, 208 F.3d at 1069-70 (ruling that, because the district court dismissed the
action without prejudice, the prisoner had the right, after exhausting his remedies with
the BOP, to file a § 2241 petition in either the district where he is confined, in district
court for the District of Columbia, or in any district in which the BOP maintains a
regional office).
                        ______________________________




                                           -2-